Exhibit 10.20

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT to the Employment Agreement between SYNNEX Corporation (the
“Company”) and Robert Huang (the “Executive”) effective as of February 7, 2006
(the “Agreement”) is entered into by and between the Company and the Executive,
and such Amendment shall be effective as of February 7, 2006.

WHEREAS, the parties wish to make certain modifications to the Agreement,
pursuant to Section 15(e) of the Agreement, to comply with final regulations
published under Section 409A of the Internal Revenue Code of 1986, as amended;

NOW, THEREFORE, in consideration of the foregoing and of the material promises
and conditions contained in the Agreement and in this Amendment, the parties
agree as follows:

1. The Agreement is hereby incorporated by reference herein and made a part
hereof, subject to the specified modifications set forth herein.

2. Section 7(a) of the Agreement is hereby amended and restated in its entirety
as follows:

“(a) Separation Agreement and Release of Claims. The receipt of any severance
benefits pursuant to Section 6 will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company within such period of time as the Company may require, but not to
exceed 60 days following his termination of employment. Subject to the foregoing
sentence and to the provisions of Section 7(c), any severance benefits due
pursuant to this Agreement will commence to be paid or provided on or before the
90th day following the Executive’s termination of employment, as determined in
the sole discretion of the Company. In addition, the provisions of this
Agreement which require commencement of payments or benefits subject to
Section 409A upon a termination of employment shall be interpreted to require
that the Executive have a “separation from service” with the Company (as such
term is defined in Treasury Regulations issued under Code Section 409A). Any
series of payments or benefits provided under this Agreement shall for all
purposes of Code Section 409A be treated as a series of separate payments and
not as a single payment. The provisions of this Agreement are intended to comply
with Code Section 409A and shall be interpreted consistent therewith.”

3. Except as expressly modified by this Amendment, the terms and provisions of
the Agreement shall remain unchanged and in full force and effect.

4. Any modification to this Amendment shall be effective only if it is in
writing and signed by the parties to be bound thereby.



--------------------------------------------------------------------------------

5. This Amendment (including the Agreement incorporated herein by reference)
constitutes the entire agreement between the parties hereto with respect to the
changes to the Agreement provided for in this Amendment and supersedes all prior
or contemporaneous written or verbal agreements and understandings among the
parties in connection with the subject matter thereof.

IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized officers or agents.

 

Dated: January 7, 2008

  SYNNEX CORPORATION   By:  

/s/ SIMON Y. LEUNG

   

Simon Y. Leung

General Counsel and Corporate Secretary

Dated: January 7, 2008

 

/s/ ROBERT HUANG

  Robert Huang